Exhibit 10.8


TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




Participant:                    «Full Participant Name»


Number of Restricted Share Units:        «Share Units»


Date of Grant:                    «Grant Date»


Vesting Schedule:


Vesting Dates                Percentage of Grant
    
1st Anniversary of the Award Date:    33.33% (rounded down to the nearest whole
share)
2nd Anniversary of the Award Date:    33.33% (rounded to the nearest whole
share)
3rd Anniversary of the Award Date:    33.33% (all remaining shares)


1. Restricted Stock Unit Award. Tupperware Brands Corporation, a Delaware
corporation (“Tupperware”), pursuant to the Tupperware Brands Corporation 2016
Incentive Plan (the “Plan”), a copy of which is available online at
www.ubs.com/onesource/tup or by requesting a copy from the Corporate Secretary’s
Office, hereby grants to the Participant as of the Date of Grant a Restricted
Stock Unit Award (the “Restricted Stock Units” or “Award”) to receive from
Tupperware a certain number of shares of the Common Stock of Tupperware, $0.01
par value (“Common Stock” or “Shares”) (or cash with the equivalent value)
provided certain vesting conditions are met, all as specifically indicated on
the grant offered to the Participant in this Restricted Stock Unit Agreement.
The Award vests in accordance with the terms and conditions of the Plan and this
Restricted Stock Unit Agreement, including applicable special terms and
conditions for the Participant’s country set forth in any appendix hereto as
provided in Section 20 below (the “Appendix”; this Restricted Stock Unit
Agreement and the Appendix collectively referred to hereinafter as this
“Agreement”). The Participant shall execute this Agreement by accepting it
online at www.ubs.com/onesource/tup. If Tupperware determines that this
Agreement or any other agreement from the Participant is appropriate, or
required in another format, in order to comply with any listing, registration or
other legal requirement, the Participant shall execute and deliver such
agreement to Tupperware. The Participant’s failure to accept this Agreement or
other required agreement may prevent the release of Shares or cash as described
in Section 4 below. All determinations and interpretations made by Tupperware in
connection with any question arising under this Agreement or the Plan are
binding and conclusive upon the Participant and his or her legal representative.
If there is any conflict between the provisions of this Agreement and the Plan,
the Plan shall control. Capitalized terms used and not defined in this Agreement
have the meanings given to them in the Plan.


2. Restriction Period. The restrictions under this Award shall lapse on the
Vesting Dates specified above or such earlier time as set forth in this
Agreement, subject to the Participant’s continued employment with Tupperware or
a Subsidiary through the applicable Vesting Date or such earlier time as set
forth in this Agreement.


3. Stockholder Rights. Prior to lapse of restrictions and the delivery of the
Shares related to the Restricted Stock Units, the Participant shall not have the
rights of a stockholder of Tupperware to vote the Shares related to the
Restricted Stock Units, except that the Participant shall be entitled to receive
dividend equivalent rights related to the Restricted Stock Units equal in amount
to the dividends declared on a share of Common Stock. Dividend equivalent
amounts shall accrue and be paid or distributed at such time as the restrictions
on Restricted Stock Units lapse in accordance with this Agreement and in
proportion to the amount of Restricted Stock Units as to which restrictions
lapse.


4. Delivery of Shares or Cash. Subject to the payment of tax obligations under
this Agreement, Tupperware will deliver or cause to be delivered either (a)
Shares evidenced by certificates, or, if Tupperware so determines, in book entry
form, upon lapse of restrictions, and will deliver them to the Participant or
the Participant’s transferee (if permitted under the terms of the Plan and this
Agreement) free of restrictions, or (b) cash based upon the number of Restricted
Stock Units times the closing price on the New York Stock Exchange (“NYSE”) of a
share of Common Stock on the date of the lapse of restrictions, or if such date
shall not be a business day for the NYSE, then upon the closing price on the
immediately-preceding business day of the NYSE. Any Shares (or cash payment in
lieu of such Shares) deliverable pursuant to this Agreement shall be delivered
within 60 days following the applicable Vesting Date, or as soon thereafter as
administratively practicable to the extent permitted by Section 409A of the
Code, if applicable.







--------------------------------------------------------------------------------

Exhibit 10.8


TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




5. Taxes. The Participant acknowledges that, regardless of any action taken by
Tupperware or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant or deemed by Tupperware or the Employer in its discretion to be an
appropriate charge to the Participant even if legally applicable to Tupperware
or the Employer (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by
Tupperware or the Employer. The Participant further acknowledges that Tupperware
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends and/or any dividend equivalents; and
(2) do not commit to and are under no obligation to structure the terms of the
Award or any aspect of the Restricted Stock Units to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant is subject to Tax-Related Items in more than
one jurisdiction, the Participant acknowledges that Tupperware and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. Prior to any
relevant taxable or tax withholding event, as applicable, the Participant agrees
to make adequate arrangements satisfactory to Tupperware and/or the Employer to
satisfy all Tax-Related Items. In this regard, the Participant authorizes
Tupperware and/or the Employer, or their respective agents, at their discretion,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (a) withholding from the Participant’s wages or
other cash compensation paid to the Participant by Tupperware and/or the
Employer; or (b) withholding from proceeds of the sale of Shares acquired upon
settlement of the Restricted Stock Units either through a voluntary sale or
through a mandatory sale arranged by Tupperware (on the Participant’s behalf
pursuant to this authorization without further consent); or (c) withholding in
Shares to be issued upon settlement of the Restricted Stock Units, provided,
however that if the Participant is a Section 16 officer of Tupperware under the
Exchange Act, then Tupperware will withhold in Shares upon the relevant taxable
or tax withholding event, as applicable, unless the use of such withholding
method is problematic under applicable tax or securities law or has materially
adverse accounting consequences, in which case, the obligation for Tax-Related
Items may be satisfied by one or a combination of methods (a) and (b) above.
Depending on the withholding method, Tupperware may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested Restricted Stock Units, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items. Finally,
the Participant agrees to pay to Tupperware or the Employer any amount of
Tax-Related Items that Tupperware and/or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. Tupperware may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.







--------------------------------------------------------------------------------

Exhibit 10.8


TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




6. Data Transfer and Privacy. In order for Tupperware to administer this Plan,
the Participant must provide Tupperware with personal data to identify the
Participant, including the Participant’s name and address. The personal data may
be transferred to Tupperware’s United States headquarters in Orlando, Florida,
and processed there. Tupperware may transfer the personal data to an outside
vendor (such as a bank) for further processing. By acceptance of this Award, the
Participant explicitly consents to this collection, transfer and processing, as
necessary for operation of this Plan. During each of these steps, Tupperware
treats personal data with care to ensure its privacy and ensure that any outside
vendors do the same. For European Union residents, the data is treated in
accordance with Tupperware’s European Union Data Transfer Policy. The
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this Agreement and any other Award materials by and among, as
applicable, the Employer, and Tupperware and its subsidiaries and affiliates for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that
Tupperware and the Employer may hold certain personal information about the
Participant, including but not limited to, the Participant’s name, home address
and telephone number, email address, date of birth, social insurance number (to
the extent permitted under applicable law), passport or other identification
number (e.g., resident registration number), salary, nationality, job title, any
Shares or directorships held in Tupperware, details of all Awards or any other
entitlement to Shares or equivalent benefits awarded, canceled, exercised,
vested, unvested, purchased or outstanding in the Participant’s favor (“Data”),
for the exclusive purpose of implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to any third parties
assisting in the implementation, administration and management of the Plan (such
as UBS Financial Services, Inc. (“UBS”)), that these recipients may be located
in the Participant’s country or elsewhere, and that the country to which Data is
sent (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country. The Participant understands that if
the Participant resides outside the United States, he or she may request a list
with the names and addresses of any potential recipients of Data by contacting
the Participant’s local human resources representative. The Participant
authorizes those receiving Data, including UBS or other possible recipients
which may assist Tupperware (presently or in the future) with implementing,
administering and managing the Plan, to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data as may be required to UBS or other
third party with whom the Participant may elect to deposit any Shares acquired
upon vesting of the Restricted Stock Units. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. The Participant understands
that if the Participant resides outside the United States, the Participant may,
at any time, view Data, request information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the Participant’s local
human resources representative. Further, the Participant understands that the
Participant is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant’s consent, the Participant’s employment or service with the Employer
will not be affected; the only consequence of refusing or withdrawing the
Participant’s consent is that Tupperware would not be able to grant the
Participant Restricted Stock Units or other equity awards or administer or
maintain such awards. Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.


7. Recovery of Award. In the event it is determined that Tupperware’s previously
reported financial results have been misstated due to the error, omission, fraud
or other misconduct of an employee of Tupperware or any of its subsidiaries
(“Employee Actions”), including a misstatement that leads to a restatement of
previously issued financial statements, any previous delivery of Shares which
was made pursuant to any incentive compensation award, including any
discretionary award, shall be subject to recovery and/or cancellation by
Tupperware as the Compensation and Management Development Committee (the
“Committee”) of the Board of Directors of Tupperware, in its sole discretion,
shall in good faith determine. The Committee shall determine: (i) the amount to
be recovered and/or cancelled; (ii) whether to seek repayment from a Participant
or to reduce an amount otherwise payable to a Participant under any
compensation, plan, program or arrangement maintained by Tupperware, including
the use of set off, subject to applicable law; (iii) the valuation of any Shares
determined to be withheld from a Participant in connection with such an action;
and (iv) whether to cancel outstanding awards in connection with such an action
and the valuation thereof for such purpose. The foregoing shall be subject to
such changes as may be required from time to time by the NYSE listing manual or
the applicable rules of the United States Securities and Exchange Commission.







--------------------------------------------------------------------------------

Exhibit 10.8


TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




8. Impact of Certain Events. Upon the Participant’s death or termination after a
Change of Control in accordance with Section 15.2 of the Plan, the Award shall
become immediately and fully vested and shall be settled within 60 days
following the Participant’s death or such termination of employment, as
applicable, or as soon thereafter as administratively practicable to the extent
permitted by Section 409A of the Code, if applicable. If the Participant’s
employment terminates for any other reason, including disability, retirement,
termination for cause (or similar concept under local law) by Tupperware or
voluntary termination by the Participant, any unvested Award shall automatically
terminate and be forfeited.


9. Nature of Grant. In accepting the Award, the Participant acknowledges,
understands and agrees that:


(a)    the Plan is established voluntarily by Tupperware, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Tupperware at
any time to the extent permitted by the Plan;
(b)    the grant of the Award is exceptional, discretionary, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Awards, or benefits in lieu of Awards, even if Awards have been
granted in the past;
(c)    all decisions with respect to future Award grants, if any, will be at the
sole discretion of Tupperware;
(d)    the Award and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with Tupperware, the Employer or any other subsidiary or
affiliate of Tupperware and shall not interfere with the ability of Tupperware,
the Employer, or any subsidiary or affiliate of Tupperware, as applicable, to
terminate the Participant’s employment or service relationship (if any);
(e)    the Participant is voluntarily participating in the Plan;
(f)    the Award and the underlying Shares, and the income from and value of
same, are not intended to replace any pension rights or compensation;
(g)    the Award and the underlying Shares, and the income from and value of
same, are not part of normal or expected compensation or salary for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards, pension or
retirement or welfare benefits or similar mandatory payments;
(h)    unless otherwise agreed with Tupperware, the Award and the underlying
Shares, and the income from and value of same, are not granted as consideration
for, or in connection with, the service that the Participant may provide as a
director of a subsidiary or affiliate of Tupperware;
(i)     the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award or the recovery of Shares or cash acquired pursuant to
the Award resulting from the termination of the Participant’s employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of the Participant’s employment
agreement, if any) and/or the application of any recovery policy as described in
Section 7 hereof;
(k)    for purposes of the Award, the Participant’s employment or service
relationship will be considered terminated as of the date the Participant is no
longer actively providing services to Tupperware or one of its subsidiaries or
affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any) and unless otherwise expressly provided in this Agreement or
determined by Tupperware in accordance with the terms of the Plan, the
Participant’s right to vest in the Restricted Stock Units under this Agreement,
if any, will terminate as of such date and will not be extended by any notice
period (e.g., the Participant’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of the Award (including
whether the Participant may still be considered to be providing services while
on an approved leave of absence, including a period of “garden leave”);
(l)    unless otherwise provided in the Plan or by Tupperware in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Award or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
(m)    the following provisions apply only if the Participant is providing
services outside the United States:
(1)    the Award and the underlying Shares, and the income from and value of
same, are not part of normal or expected compensation or salary for any purpose;
and
(2)    the Participant acknowledges and agrees that neither Tupperware, nor the
Employer nor any subsidiary or affiliate of Tupperware shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the Restricted Stock Units
or of any amounts due to the Participant pursuant to the settlement of the
Restricted Stock Units or the subsequent sale of any Shares acquired upon
settlement.





--------------------------------------------------------------------------------

Exhibit 10.8


TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT






10. No Advice Regarding Grant. Tupperware is not providing any tax, legal or
financial advice, nor is Tupperware making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant should consult his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan. The Participant shall
rely solely on such advisors and not on any statements or representations of
Tupperware or any of its agents.


11. Protecting the Interests of Tupperware. During the Participant’s employment,
and for a period of 12 months following employment, the Participant agrees not
to (i) divulge information related to the operation of the business,  (ii) seek
or accept employment from a Competitor (defined for purposes of this provision
as any other business or enterprise which is engaged in the sales of products or
services similar to those of Tupperware or is engaged in the direct sales of
products or services to the consuming public, or primarily to the business’ own
sales force members), (iii) solicit, directly or indirectly, any actively
employed employee (including persons who have been employees of Tupperware or
its subsidiaries or affiliates during the 12 months immediately before and after
termination of the Participant) of Tupperware or its subsidiaries or affiliates,
(iv) solicit, directly or indirectly, any member of the independent sales force
of Tupperware or its subsidiaries or affiliates to become an employee or
independent sales force member of a Competitor, or (v) copy or counterfeit, or
assist another person in copying or counterfeiting, any Tupperware Brands
product. The Participant agrees to return immediately following termination of
employment, any and all documents and/or hardware or software items provided by
Tupperware or its subsidiaries or affiliates for the purpose of completing tasks
associated with performing his or her role. Finally, the Participant
acknowledges that Tupperware participates in a business that is highly
competitive, and that acceptance of these terms is reasonable in light of the
award of potential compensation, whether received or not, under this program. In
addition to any equitable remedies that Tupperware may have with regard to this
provision, a breach of this paragraph shall result in an immediate forfeiture of
the Participant’s rights under this Award. The foregoing notwithstanding,
nothing in this Agreement prohibits the Participant from (a) reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, Congress, and any agency Inspector General, (b) making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation, or (c) applying for or receiving any monetary award
from a whistleblower award program of any governmental agency or entity with
respect to the furnishing of information to a governmental agency or entity.


12. Violation of Terms and Recoupment. Any violation of the terms of Section 11
or default under any associated agreement shall result in an automatic
termination and forfeiture of the underlying Award, and may lead Tupperware to
take action to recoup damages caused by such violation.


13. Governing Law and Venue. The Award grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware, as
provided in the Plan. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
Award or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of Delaware, agree that such litigation
shall be conducted exclusively in the courts of Delaware, or the federal courts
for the United States located in Delaware.


14. Electronic Delivery and Acceptance. Tupperware may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by Tupperware or
another third party designated by Tupperware.
15. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


16. Notices. All notices hereunder to Tupperware shall be delivered or mailed to
the Corporate Secretary of Tupperware at its headquarters office. All notices
hereunder to the Participant shall be delivered personally or mailed to the
Participant’s address as indicated on his or her online UBS account, unless the
Participant notifies Tupperware in writing of a change of address at
hrorl@tupperware.com.


17. Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of translated version is different from the English version, the
English version shall control.







--------------------------------------------------------------------------------

Exhibit 10.8


TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




18.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that the Participant may be subject to insider trading restrictions
and/or market abuse laws in applicable jurisdictions, including the United
States and the Participant’s country (if different), which may affect his or her
ability to acquire or sell Shares or rights to Shares (e.g., the Award) under
the Plan during such times as the Participant is considered to have “inside
information” regarding Tupperware (as defined by the laws in the applicable
jurisdictions, including the United States and the Participant’s country of
residence). Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Tupperware insider trading policy. The Participant is responsible for ensuring
compliance with any applicable restrictions and should consult his or her
personal legal advisor on this matter. For the avoidance of doubt, under the
terms of this Agreement, the Award may not be sold, assigned, transferred,
pledged or otherwise encumbered, except as provided in Section 8 of this
Agreement in the event of the Participant’s death.


19. Foreign Asset/Account Reporting; Exchange Control. The Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls which may affect the Participant’s ability to acquire or hold
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Shares) in
a brokerage or bank account outside the Participant’s country. The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. The Participant also may be required to
repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to his or her country through a
designated bank or broker and/or within a certain time after receipt. The
Participant acknowledges that it is his or her responsibility to be compliant
with such regulations, and the Participant should consult his or her personal
legal advisor for any details.


20. Appendix. Notwithstanding any provisions in this Agreement, the Award shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for the Participant’s country. Moreover, if the Participant relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country shall apply to the Participant, to the extent that
Tupperware determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.


21. Imposition of Other Requirements. Tupperware reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Award
and on any Shares acquired under the Plan, to the extent that Tupperware
determines it is necessary or advisable for legal or administrative reasons and
to require the Participant to sign any additional agreement or undertaking that
may be necessary to accomplish the foregoing.


22. Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, Tupperware
shall not be required to deliver any Shares issuable upon settlement of the
Restricted Stock Units prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the United
States Securities and Exchange Commission or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval Tupperware shall, in its absolute discretion, deem
necessary or advisable. The Participant understands that Tupperware is under no
obligation to register or qualify the Shares with the United States Securities
and Exchange Commission or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the Shares. Further, Tupperware shall have unilateral authority to amend the
Plan and the Agreement without the Participant’s consent to the extent necessary
to comply with securities or other laws applicable to issuance of Shares.


23. Waiver. The Participant acknowledges that a waiver by Tupperware of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement or any subsequent breach by the
Participant or any other participant.







--------------------------------------------------------------------------------

Exhibit 10.8


TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




24. Code Section 409A. This Award is intended to be exempt from or comply with
Section 409A of the Code, and shall be interpreted and construed accordingly. To
the extent this Agreement provides for the Award to become vested and be settled
upon the Participant’s termination of employment, the applicable Shares shall be
transferred to the Participant or his or her beneficiary upon the Participant’s
“separation from service,” within the meaning of Section 409A of the Code.
Notwithstanding any other provision in this Award, to the extent any payments
hereunder constitute nonqualified deferred compensation, within the meaning of
Section 409A, then (A) each such payment which is conditioned upon Participant’s
execution of a release and which is to be paid or provided during a designated
period that begins in one taxable year and ends in a second taxable year, shall
be paid or provided in the later of the two taxable years and (B) if Participant
is a specified employee (within the meaning of Section 409A of the Code) as of
the date of Participant’s separation from service, each such payment that is
payable upon Participant’s separation from service and would have been paid
prior to the six-month anniversary of Participant’s separation from service,
shall be delayed until the earlier to occur of (i) the first day of the seventh
month following Participant’s separation from service or (ii) the date of
Participant’s death.


The parties confirm this Agreement effective as of the Date of Grant and have
executed it on the date it was accepted online.




Tupperware Brands Corporation             
Thomas M. Roehlk         
Executive Vice President,              
Chief Legal Officer & Secretary    
    
[Appendix of special terms and conditions follows]







--------------------------------------------------------------------------------


Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT






TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern the Award of
Restricted Stock Units under the Plan if the Participant is or becomes subject
to the laws of any of the countries listed below. Certain capitalized terms used
but not defined herein shall have the meanings ascribed to them in the Plan
and/or the applicable Restricted Stock Unit Agreement (the “Agreement”).


NOTIFICATIONS


This Appendix also contains notifications relating to exchange control and
certain other issues of which the Participant should be aware with respect to
his or her participation in the Plan. The information is based on the exchange
control, securities or other laws or regulations in effect in the countries
listed in this Appendix as of October 2016. Such laws are often complex and
change frequently. Because the information may be outdated when the Participant
vests in the Award and acquires Shares, or when the Participant subsequently
sells Shares acquired under the Plan, Tupperware strongly recommends that the
Participant not rely on the notifications provided in this Appendix as the only
source of information relating to the participation in the Plan.


In addition, the notifications are general in nature and may not apply to the
Participant’s particular situation, and Tupperware is not in a position to
assure the Participant of any particular result. Accordingly, the Participant
should seek appropriate professional advice as to how relevant laws in the
Participant’s country may apply to the Participant’s particular situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working and/or residing, is considered a
resident of another country for local law purposes or transfers employment
and/or moves to a different country after the Date of Grant, the information
contained in this Appendix may not be applicable to the Participant and
Tupperware shall, in its sole discretion, determined to what extent the terms
and conditions or notifications contained herein shall be applicable to the
Participant.


ARGENTINA


TERMS AND CONDITIONS


Taxes. The following provision supplements Section 5 of the Agreement:


The Participant understands and agrees that Tupperware and/or the Employer may
withhold the entire amount of Tax-Related Items due upon vesting of any portion
of the Award, provided the amount withheld does not exceed any local withholding
limitations on the total cash proceeds due to the Participant at that time. The
withholding of the Tax-Related Items will not be allocated over the months
remaining in the tax year following vesting, but will occur in a single
withholding event at each of the vesting dates of any portion of the Award.


Nature of Grant. The following provision supplements Section 9 of the Agreement:


By accepting the Award, the Participant acknowledges and agrees that the grant
of Award is made by Tupperware (not by the Employer) in its sole discretion and
that the value of the Restricted Stock Units or any Shares acquired under the
Plan shall not constitute salary or wages for any purpose under Argentine labor
law, including, but not limited to, the calculation of (i) any labor benefits
including, without limitation, vacation pay, thirteenth month salary,
compensation in lieu of notice, annual bonus, disability, and leave of absence
payments, etc., or (ii) any termination or severance indemnities or similar
payments. If, notwithstanding the foregoing, any benefits under the Plan are
considered as salary or wages for any purpose under Argentine labor law, the
Participant acknowledges and agrees that such benefits shall not accrue more
frequently than on each vesting date.





--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT






NOTIFICATIONS


Securities Law Notification. Neither the Restricted Stock Units nor the issuance
of the Shares are publicly offered or listed on any stock exchange in Argentina
and, as a result, have not been and will not be registered with the Argentine
Securities Commission (Comisión Nacional de Valores, “CNV”). The offer is
private and not subject to the supervision of any Argentine governmental
authority. Neither this nor any other offering material related to the Award or
the underlying Shares may be utilized in connection with any general offering to
the public in Argentina. Argentine residents who acquire Shares under the Plan
do so according to the terms of a private offering made from outside Argentina.


Exchange Control Information. Following the sale of Shares or receipt of
dividends paid on Shares, Argentine residents may be subject to certain
restrictions in bringing such funds back into Argentina. The Argentine bank
handling the transaction may request certain documentation in connection with
the Participant’s request to transfer proceeds into Argentina, including
evidence of the sale or dividend payment and proof of the source of funds used
to acquire Shares. The Participant is solely responsible for complying with the
exchange control rules that may apply in connection with participation in the
Plan and/or the transfer of proceeds acquired under the Plan into Argentina.
Prior to transferring proceeds into Argentina, the Participant should consult
the local bank and/or a personal legal advisor to confirm the exchange control
rules and required documentation for any transfer of funds into or out of
Argentina, as interpretations of the applicable Central Bank regulations vary by
bank, and exchange control rules and regulations are subject to change without
notice.


Foreign Asset/Account Reporting Information. Shares acquired under the Plan and
held outside Argentina must be reported on December 31st of each year on the
Argentine annual tax return for that year. In addition, the acquisition, sale,
transfer or other disposal of Shares must be registered with the Argentine
Federal Tax Administration.


Stamp Tax. A stamp tax may apply upon execution of Plan documents (e.g., this
Agreement). The tax is paid upon execution of the documents and both the rate
and the term for payment will depend on the particular province.


Bank Tax. Proceeds transferred into Argentina may be subject to the Tax on
Checking Accounts (“Bank Tax”), which is imposed on funds transferred to or from
bank accounts in Argentina. The Participant should speak with a personal tax
advisor to determine the Participant’s obligations with respect to the Bank Tax
and whether the Participant may be eligible for an exemption from the Bank Tax.


AUSTRALIA


Notifications


Australian Offer Document. The Award is intended to comply with the provisions
of the Corporations Act 2001, Australian Securities and Investments Commission
(“ASIC”) Regulatory Guide 49 and ASIC Class Order CO 14/1000. Additional details
are set forth in the Australian Offer Document, which is provided to
Participants along with this Agreement.


Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).


AUSTRIA


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Participant holds Shares
obtained through the Plan outside of Austria, the Participant may be required to
submit a report to the Austrian National Bank. An exemption applies if the value
of the Shares as of any given quarter does not meet or exceed €30,000,000 or, as
of December 31, does not meet or exceed €5,000,000. If the former threshold is
met or exceeded, quarterly obligations are imposed, whereas, if the latter
threshold is met or exceeded, annual reporting obligations are imposed. The
quarterly reporting date is as of the last day of the respective quarter; the
deadline for filing the quarterly report is the 15th day of the month following
the end of the respective quarter. The annual reporting date is December 31 and
the deadline for filing the annual report is January 31 of the following year.







--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




When Shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all the
Participant’s accounts abroad exceeds €10,000,000, the movements and balances of
all accounts must be reported monthly, as of the last day of the month, on or
before the 15th day of the following month.


BELGIUM


NOTIFICATIONS


Foreign Asset/Account Reporting Information. Any security or bank account
(including brokerage accounts) maintained outside of Belgium must be reported on
the Belgian annual tax return. In a separate report, certain details regarding
such foreign accounts (including the account number, bank name and country in
which any such account was opened) must be provided to the Central Contact Point
of the National Bank of Belgium. The forms to complete this report are available
on the website of the National Bank of Belgium.


BRAZIL


TERMS AND CONDITIONS


Compliance with Law. In accepting the Award, the Participant acknowledges his or
her agreement to comply with all applicable Brazilian laws and to report and pay
any and all applicable tax associated with the Restricted Stock Units, the
receipt of any dividends and the sale of the Shares acquired under the Plan.


Nature of Grant. The following provision supplements Section 9 of the Agreement:


The Participant agrees that, for all legal purposes, (a) the benefits provided
to the Participant under the Plan are the result of commercial transactions
unrelated to the Participant’s employment; (b) the Plan is not a part of the
terms and conditions of the Participant’s employment; and (c) the income from
the Award and the underlying Shares, if any, is not part of the Participant’s
remuneration from employment.


By accepting the Award, the Participant further agrees that (i) he or she is
making an investment decision, (ii) the Restricted Stock Units will vest only if
the vesting conditions are met and any necessary services are rendered by the
Participant over the vesting period and (iii) the value of the underlying Shares
is not fixed and may increase or decrease in value over the vesting period
without compensation to the Participant.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Participant holds assets and
rights outside Brazil with an aggregate value equal to or in excess of
US$100,000, he or she will be required to prepare and submit to the Central Bank
of Brazil an annual declaration of such assets and rights, including: (i) bank
deposits; (ii) loans; (iii) financing transactions; (iv) leases; (v) direct
investments; (vi) portfolio investments, including Shares acquired under the
Plan; (vii) financial derivatives investments; and (viii) other investments,
including real estate and other assets. Please note that foreign individuals
holding Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.
Individuals holding assets and rights outside Brazil valued at less than
US$100,000 are not required to submit a declaration. Please note that the
US$100,000 threshold may be changed annually.


Tax on Financial Transactions (IOF). Payments to foreign countries and
repatriation of funds into Brazil and the conversion of BRL to USD associated
with such fund transfers may be subject to the Tax on Financial Transactions
(IOF). It is the Participant’s responsibility to comply with any applicable Tax
on Financial Transactions arising from participation in the Plan.







--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




CHINA


TERMS AND CONDITIONS


Delivery of Shares or Cash. The following provision supplements Section 4 of the
Agreement:


Due to exchange control regulations in China, Awards will be settled in cash
only and the Participant will not be entitled to Shares when the Restricted
Stock Units vest. The cash will be paid through the Participant’s local payroll
less any Tax-Related Items.


NOTIFICATIONS


Exchange Control Information. The Participant may be required to report to the
State Administration of Foreign Exchange (“SAFE”) all details of his or her
foreign financial assets and liabilities, as well as details of any economic
transactions conducted with non-China residents. Under these rules, the
Participant may be subject to reporting obligations for the Restricted Stock
Units and Plan-related transactions.


COLOMBIA


Terms and Conditions


Labor Law Acknowledgement. The following provision supplements Section 9 of the
Agreement:


The Participant acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of the
Participant’s “salary” for any purpose. Therefore, they will not be included
and/or considered for purposes of calculating any and all labor benefits, such
as legal/fringe benefits, vacations, indemnities, payroll taxes, social
insurance contributions and/or any other labor-related amount which may be
payable.


NOTIFICATIONS


Securities Law Information. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores) and therefore the Shares may not be offered to the public in
Colombia. Nothing in the Agreement should be construed as making a public offer
of securities in Colombia.


Exchange Control Information. Investments in assets located outside of Colombia
(including Shares) are subject to registration with the Central Bank (Banco de
la República) if the aggregate value of the investments is US$500,000 or more
(as of December 31 of the applicable calendar year). If Shares are sold
immediately upon receipt, no registration is required because no Shares are held
abroad. When Shares that have been registered with the Central Bank are sold,
the registration must be cancelled by March 31 of the year following the sale.
When proceeds are repatriated to Colombia, a form must be filed with Banco de la
República upon conversion of funds into local currency to reflect the nature of
the transaction.


It is the Participant’s responsibility to comply with Colombian exchange control
requirements. Fines may apply for failure to do so.


CROATIA


TERMS AND CONDITIONS


Restricted Stock Units Settled in Cash. The following provision supplements
Section 4 of the Agreement:


Due to tax laws in Croatia, Awards will be settled in cash only and the
Participant will not be entitled to Shares when the Restricted Stock Units vest.





--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT






NOTIFICATIONS


Foreign Asset/Account Reporting Information. Croatian residents may be required
to report any foreign investments (including Shares) to the Croatian National
Bank for statistical purposes and obtain prior approval of the Croatian National
Bank for bank accounts opened abroad. However, because exchange control
regulations change frequently and without notice, the Participant should consult
his or her legal advisor to ensure compliance with current regulations. It is
the Participant’s responsibility to comply with Croatian exchange control laws.


CZECH REPUBLIC


NOTIFICATIONS


Exchange Control Information. The Czech National Bank (“CNB”) may require the
Participant to fulfill certain notification duties in relation to the Award and
the opening and maintenance of a foreign account. Even in the absence of a
request from the CNB the Participant may need to report foreign direct
investments with an aggregate value of CZK 2,500,000 or more or other foreign
financial assets with a value of CZK 200,000,000 or more. However, because
exchange control regulations change frequently and without notice, the
Participant is advised to consult his or her personal legal advisor prior to the
vesting of any of the Restricted Stock Units to ensure compliance with current
regulations. The Participant is solely responsible for ensuring compliance with
exchange control laws in the Czech Republic.


DENMARK


TERMS AND CONDITIONS


Impact of Certain Events. Notwithstanding the provisions of Section 8 of the
Agreement, upon the Participant’s death, any unvested Award shall automatically
terminate and be forfeited. All other provisions contained in Section 8 remain
unchanged.


NOTIFICATIONS


Danish Stock Option Act. The Danish Stock Option Act may apply to the Award. The
Participant should refer to the “Employer Statement” for further information.


Foreign Asset/Account Reporting Information. The establishment of an account
holding Shares or an account holding cash outside Denmark must be reported to
the Danish Tax Administration. The form which should be used in this respect may
be obtained from a local bank. (Please note that these obligations are separate
from and in addition to the securities/tax obligations described below.)


Securities/Tax Reporting Information. If the Participant holds Shares acquired
under the Plan in a brokerage account with a broker or bank outside Denmark, the
Participant is required to inform the Danish Tax Administration about the
account. For this purpose, the Participant must sign and file a Form V
(Erklaering V) with the Danish Tax Administration. If the applicable broker or
bank does not also sign the Form V, the Participant will be solely responsible
for providing certain details regarding the foreign brokerage or bank account
and any Shares held in such account to the Danish Tax Administration as part of
the Participant’s annual income tax return. By signing the Form V, the
Participant authorizes the Danish Tax Administration to examine the account.


In addition, if the Participant opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, the
Participant is required to inform the Danish Tax Administration about this
account also. For this purpose, the Participant must sign and file a Form K
(Erklaering K) with the Danish Tax Administration. If the applicable broker or
bank does not also sign the Form K, the Participant will be solely responsible
for providing certain details regarding the foreign brokerage or bank account to
the Danish Tax Administration as part of the Participant’s annual income tax
return. By signing the Form K, the Participant authorizes the Danish Tax
Administration to examine the account.


Samples of Form V and Form K can be found at www.skat.dk.







--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




FRANCE


TERMS AND CONDITIONS


Language Consent. The following provision supplements Section 17 of the
Agreement:


By accepting the Agreement, the Participant confirms that he or she has read and
understood the documents relating to the Award (i.e., the Plan and the
Agreement, including this Appendix), which were provided in the English
language. The Participant accepts the terms of these documents accordingly.


Consentement relatif à la langue utilisée. En signant et en renvoyant les Termes
de l’Attribution, le Bénéficiaire confirme qu’il ou qu’elle a lu et compris les
documents afférents aux Attributions Gratuites d’Actions (i.e., le Plan et les
Termes de l’Attribution, ainsi que la présente Annexe) qui ont été communiqués
en langue anglaise. Le Bénéficiaire accepte les termes de ces documents en
connaissance de cause.


NOTIFICATIONS


Tax Information. The Restricted Stock Units are not intended to be a
tax-qualified Restricted Stock Units.


Foreign Asset/Account Reporting Information. All Shares held outside of France
and any foreign bank and brokerage accounts (including any accounts that were
opened or closed during the tax year) must be reported on an annual basis on
form No. 3916, together with the personal income tax return. Failure to complete
this reporting may trigger penalties. Additional monthly reporting obligations
may apply to foreign account balances exceeding €1,000,000.


GERMANY


NOTIFICATIONS


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the Deutsche Bundesbank (the German Central Bank). The
Participant is responsible for complying with the reporting obligation and
should file the report electronically by the fifth day of the month following
the month in which the payment is made. A copy of the form can be accessed via
the Deutsche Bundesbank’s website at www.bundesbank.de and is available in both
German and English. However, if the Participant uses a German commercial bank to
effectuate such cross-border payment, such bank will make the report on the
Participant’s behalf.


In the unlikely event that the Participant holds Shares representing 10% or more
of the total capital or voting rights of Tupperware, he or she must report his
or her holdings in Tupperware on an annual basis.


GREECE


There are no country-specific provisions.


HUNGARY


There are no country-specific provisions.







--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




INDIA


NOTIFICATIONS


Exchange Control Information. Exchange control laws and regulations in India
require that all proceeds resulting from the sale of Shares and any dividends or
dividend equivalent payments received in relation to the Award or the Shares
must be repatriated to India and converted into local currency within 90 days of
the sale of Shares and within 180 days from the receipt of any dividends or
dividend equivalent payments. Indian residents must obtain a foreign inward
remittance certificate (“FIRC”) from the bank into which the foreign currency is
deposited and retain the FIRC as evidence of the repatriation of funds in the
event that the Reserve Bank of India or the Employer requests proof of
repatriation.


Foreign Asset/Account Reporting Information. Foreign bank accounts and any
foreign financial assets (including Shares held outside India) must be reported
in the annual Indian personal tax return.  It is the Participant’s
responsibility to comply with this reporting obligation and the Participant
should consult his or her personal advisor in this regard as significant
penalties may apply in the case of non-compliance with foreign asset/account
requirements and because such requirements may change.


INDONESIA


NOTIFICATIONS


Exchange Control Information. Indonesian residents must provide the Indonesian
central bank, Bank Indonesia, with information on foreign exchange activities.
The filing should be completed online through Bank Indonesia’s website no later
than the 15th day of the following month. This is a new requirement and further
implementing regulations may be issued by Bank Indonesia detailing how the
reporting should be completed.


In addition, for foreign currency transactions, there is a statistical reporting
requirement when the Indonesian Bank is receiving Rupiah or foreign currency
(e.g., proceeds from the sale of Shares acquired under the Plan, dividends and
dividend equivalents). For the purpose of submitting the report to Bank
Indonesia, the Indonesian bank executing the transaction will request
information and/or supporting documents from the Participant and he or she must
provide the requested information and/or supporting documents to the bank.


ITALY


TERMS AND CONDITIONS


Data Transfer and Privacy. The following provision replaces Section 6 of the
Agreement:


The Participant understands that Tupperware, the Employer and any subsidiary or
affiliate of Tupperware may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, email address, date of birth, social insurance number (to
the extent permitted under Italian law), passport or other identification
number, salary, nationality, job title, any Shares or directorships held in
Tupperware and any subsidiary or affiliate of Tupperware, details of all
Restricted Stock Units or equivalent benefits or any other entitlement to Shares
awarded, canceled, purchased, exercised, vested, unvested or outstanding in the
Participant’s favor, and that Tupperware and the Employer will process said data
and other data lawfully received from any third party (“Personal Data”) for the
exclusive purpose of managing and administering the Plan and complying with
applicable laws, regulations and E.U. Community legislation.
The Participant also understands that providing Tupperware with Personal Data is
mandatory for compliance with applicable law, is necessary for the performance
of the Plan and that the Participant’s refusal to provide such Personal Data
would make it impossible for Tupperware to perform its contractual obligations
and may affect the Participant’s ability to participate in the Plan. The
Controller of personal data processing is Tupperware Brands Corporation, with
registered offices at 14901 S. Orange Blossom Trail, Orlando, Florida, 32837,
U.S.A., and, pursuant to Legislative Decree no. 196/2003, its processor in Italy
for data protection purposes is Tupperware Italia S.p.A., Piazza Velasca, 8/10,
20122 Milano, Italy.







--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




The Participant understands that Personal Data will not be publicized, but it
may be accessible by the Employer and within the Employer’s organization by its
internal and external personnel in charge of processing, and by the data
processor (the “Processor”), if appointed. The updated list of Processors and of
the subjects to which Data are communicated will remain available upon request
at the Employer. Furthermore, Personal Data may be transferred to banks, other
financial institutions or brokers involved in the management and administration
of the Plan. The Participant understands that Personal Data may also be
transferred to the independent registered public accounting firm engaged by
Tupperware, and also to the legitimate addressees under applicable laws. The
Participant further understands that Tupperware or any subsidiary or affiliate
of Tupperware will transfer Personal Data among themselves as necessary for the
purpose of implementation, administration and management of the Participant’s
participation in the Plan, and that Tupperware or any subsidiary or affiliate of
Tupperware may each further transfer Personal Data to third parties assisting
Tupperware in the implementation, administration and management of the Plan,
including any requisite transfer of Personal Data to a broker or other third
party with whom the Participant may elect to deposit any Shares acquired under
the Plan or any proceeds from the sale of such Shares. Such recipients may
receive, possess, use, retain and transfer Personal Data in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that these
recipients may be acting as Controllers, Processors or persons in charge of
processing, as the case may be, according to applicable data protection laws,
and that they may be located in or outside the European Economic Area, such as
in the United States or elsewhere, in countries that do not provide an adequate
level of data protection as intended under Italian data protection law.


Should Tupperware exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.


The Participant understands that Personal Data processing related to the
purposes specified above shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Personal Data is collected and with confidentiality and security provisions as
set forth by applicable laws and regulations, with specific reference to
Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto as the processing is necessary to performance of law and
contractual obligations related to implementation, administration and management
of the Plan. The Participant understands that, pursuant to section 7 of the
Legislative Decree no. 196/2003, he or she has the right at any time to,
including, but not limited to, obtain confirmation that Personal Data exists or
not, access, verify its contents, origin and accuracy, delete, update,
integrate, correct, block or stop, for legitimate reason, the Personal Data
processing. To exercise data protection rights, the Participant should contact
the Employer. Furthermore, the Participant is aware that Personal Data will not
be used for direct marketing purposes. In addition, Personal Data provided can
be reviewed and questions or complaints can be addressed by contacting the
Participant’s human resources department.


Acknowledgment of Nature of Plan and the Award. By accepting the Award, the
Participant acknowledges that (1) the Participant has received a copy of the
Plan and the Agreement, including this Appendix; (2) the Participant has
reviewed those documents in their entirety and fully understands the contents
thereof; and (3) the Participant accepts all provisions of the Plan and the
Agreement, including this Appendix. The Participant further acknowledges that he
or she has read and specifically and explicitly approves, without limitation,
the following provisions of the Agreement: (a) Section 1, “Restricted Stock Unit
Awards”; (b) Section 2, “Restriction Period”; (c) Section 3, “Stockholder
Rights”; (d) Section 4, “Delivery of Shares or Cash”, (e) Section 5, “Taxes”;
(f) the above provisions of this Appendix replacing Section 6, “Data Transfer
and Privacy”; (g) Section 7, “Recovery of Award”; (h) Section 8, “Impact of
Certain Events”; (i) Section 9, “Nature of Grant”; (j) Section 11, “Protecting
the Interests of Tupperware”; (k) Section 12, “Violation of Terms and
Recoupment” (l) Section 13, “Governing Law and Venue”;(m) Section 14,
“Electronic Delivery and Acceptance”; (n) Section 15, “Severability”; (o)
Section 18, “Insider Trading Restrictions/Market Abuse Laws” (p) Section 21,
“Imposition of Other Requirements”; (q) Section 22, “Compliance with Law”; and
(q) Section 23, “Waiver.”







--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




NOTIFICATIONS


Foreign Asset/Account Reporting Information. Italian residents who, during the
fiscal year, hold investments abroad or foreign financial assets (e.g., cash,
Shares, the Award) which may generate income taxable in Italy are required to
report such on their annual tax returns (UNICO Form, RW Schedule) or on a
special form if no tax return is due. The same reporting obligations apply to
Italian residents who, even if they do not directly hold investments abroad or
foreign financial assets (e.g., cash, Shares or the Award), are beneficial
owners of the investment pursuant to Italian money laundering provisions.


Tax on Foreign Financial Assets. The fair market value of any Shares held
outside of Italy is subject to a foreign assets tax. The fair market value is
considered to be the value of the shares on the NYSE on December 31 of each year
or on the last day the Participant held the Shares (in such case, or when the
Shares are acquired during the course of the year, the tax is levied in
proportion to the number of days Shares were held during the calendar year). The
Participant should consult with his or her personal tax advisor about the
foreign financial assets tax.


JAPAN


NOTIFICATIONS


Foreign Asset Reporting Information.  Details of assets held outside Japan
(e.g., Shares) with a total value exceeding ¥50,000,000 (as of December 31 each
year) must be reported annually to the tax authorities. The report will be due
March 15 of the following year. The Participant should consult with his or her
personal tax advisor in Japan to ensure compliance with these obligations.


MALAYSIA


TERMS AND CONDITIONS


Data Transfer and Privacy. The following provision replaces Section 6 of the
Agreement:


The Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Appendix and any other grant materials by and
among, as applicable, the Employer, Tupperware (or any subsidiary or affiliate)
and any third parties authorised by the same in assisting in the implementation,
administration and management of the Participant’s participation in the Plan. 
Peserta dengan ini secara eksplisit, sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadinya seperti yang diterangkan dalam Lampiran dan apa-apa
bahan geran oleh dan di antara, seperti mana yang terpakai, Majikan, Tupperware
(atau anak syarikat atau syarikat sekutu) dan mana-mana pihak ketiga yang diberi
kuasa oleh yang sama dalam membantu dalam pelaksanaan, pentadbiran dan
pengurusan penyertaan Peserta dalam Pelan.
The Participant understands that Tupperware and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number (to the extent permitted under Malaysian law),
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in Tupperware, the fact and conditions of the
Participant’s participation in the Plan, details of all Restricted Stock Units
or equivalent benefits and any other entitlement to Shares awarded, cancelled,
exercised, vested, unvested, purchased or outstanding in the Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan. The source of Data is the Participant’s Employer as well as
information which the Participant is providing to Tupperware and the Employer in
connection with the Plan including this Appendix.
Peserta memahami bahawa Tupperware dan Majikan mungkin memegang maklumat
peribadi tertentu tentang Peserta, termasuk, tetapi tidak terhad kepada, nama
Peserta, alamat rumah dan nombor telefon, alamat emel, tarikh lahir, nombor
insurans sosial (setakat yang dibenarkan dibawah undang-undang Malaysia),
pasport, atau nombor pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa
Saham atau jawatan pengarah yang dipegang dalam Tupperware, fakta dan
syarat-syarat mengenai penyertaan Peserta dalam Pelan, butir-butir tentang semua
Unit Saham Terbatas atau manfaat yang bersamaan dan apa-apa hak lain untuk Saham
yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak,
dibeli ataupun yang belum dijelaskan bagi faedah Peserta (“Data”), untuk tujuan
ekslusif bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut. Sumber
Data adalah daripada Majikan Peserta dan juga maklumat dimana Peserta
menyediakan kepada Tupperware dan Majikan berhubung dengan Pelan tersebut
termasuk Lampiran ini.  






--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




The Participant also authorizes any transfer of Data, as may be required, to UBS
or such other stock plan service provider as may be selected by Tupperware in
the future, which is assisting Tupperware with the implementation,
administration and management of the Plan and/or with whom any Shares acquired
upon vesting of the Restricted Stock Units are deposited.  The Participant
acknowledges that these recipients may be located in the Participant’s country
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country,
which may not give the same level of protection to Data.  The Participant
understands that the Participant may request a list with the names and addresses
of any potential recipients of Data by contacting the Participant’s local human
resources representative. The Participant authorizes Tupperware, UBS and any
other possible recipients which may assist Tupperware (presently or in the
future) with implementing, administering and managing the Participant’s
participation in the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan, including any
requisite transfer of such Data as may be required to UBS or other third party
with whom the Participant may elect to deposit any Shares acquired upon vesting
of the Restricted Stock Units. The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case, without cost, by contacting
the Participant’s local human resources representative, whose contact details
are Kathy Chong, Senior HR Executive, Tupperware Malaysia, No. 6 Jalan SS 13/4,
Subang Jaya Industrial Estate, 47500 Subang Jaya, Selangor, Malaysia.  Further,
the Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If the Participant does not consent, or if the
Participant later seeks to revoke consent, the Participant’s employment or
service with Tupperware and/or the Employer will not be affected; the only
consequence of refusing or withdrawing consent is that Tupperware would not be
able to grant future Restricted Stock Units or other equity awards to the
Participant or administer or maintain such awards.  Therefore, the Participant
understands that refusing or withdrawing consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative. 


Peserta juga memberi kuasa mengenai apa-apa pemindahan Data, yang mungkin
diperlukan, kepada UBS atau pembekal perkhidmatan pelan saham yang mungkin
dipilih oleh Tupperware pada masa depan, yang membantu Tupperware dengan
pelaksanaan, pentadbiran dan pengurusan Pelan dan/atau dengan siapa sahaja Saham
yang diperolehi semasa peletakan hak Unit Saham Terbatas didepositkan. Peserta
mengakui bahawa penerima-penerima ini mungkin berada di negara Peserta atau
mana-mana tempat lain, dan bahawa negara penerima (contohnya di AmerikaSyarikat)
mungkin mempunyai undang-undang privasi data dan perlindungan yang berbeza
berbanding dengan negara Peserta, yang mungkin tidak memberi tahap perlindungan
Data yang sama. Peserta memahami bahawa Peserta boleh meminta satu senarai yang
mengandungi nama dan alamat penerima-penerima Data yang berpotensi dengan
menghubungi wakil sumber manusia tempatan Peserta. Peserta memberi kuasa kepada
Tupperware, UBS, dan mana-mana penerima-penerima lain yang mungkin membantu
Tupperware (pada masa sekarang atau pada masa depan) dengan melaksanakan,
mentadbir dan mengurus penyertaan Peserta dalam Pelan untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan, termasuk apa-apa pemindahan data
yang diperlukan kepada UBS atau pihak ketiga yang lain dengan sesiapa yang
Peserta pilih untuk deposit apa-apa Saham yang diperoleh selepas peletakan hak
Unit Saham Terbatas. Peserta memahami bahawa Data hanya akan disimpan untuk
tempoh yang perlu bagi melaksanakan, mentadbir dan menguruskan penyertaan
Peserta dalam Pelan. Peserta memahami bahawa dia boleh, pada bila-bila masa,
melihat Data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan
Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau
menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan
menghubungi wakil sumber manusia tempatan Peserta, dimana butir-butir hubungan
adalah Kathy Chong, Senior HR Executive, Tupperware Malaysia, No. 6 Jalan SS
13/4, Subang Jaya Industrial Estate, 47500 Subang Jaya, Selangor, Malaysia.
Selanjutnya, Peserta memahami bahawa dia telah memberikan persetujuan di sini
secara sukarela. Jika Peserta tidak bersetuju, atau jika Peserta kemudian
membatalkan persetujuan, pekerjaan atau perkhidmatan Peserta dengan Tupperware
dan / atau Majikan tidak akan terjejas; satu-satu akibatnya jika tidak bersetuju
atau menarik balik persetujuan adalah bahawa Tupperware tidak akan dapat
memberikan Unit Saham Terbatas atau anugerah ekuiti yang lain kepada Peserta
pada masa hadapan atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu,
Peserta memahami bahawa keengganan atau penarikan balik persetujuan boleh
menjejaskan keupayaan Peserta untuk mengambil bahagian dalam Pelan. Untuk
maklumat lanjut mengenai akibat keengganan Peserta untuk memberikan persetujuan
atau penarikan balik persetujuan, Peserta memahami bahawa dia boleh menghubungi
wakil sumber manusia tempatannya.










--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




NOTIFICATIONS


Director Notification Obligation. If the Participant is a director of
Tupperware’s Malaysian subsidiary or affiliate, the Participant is subject to
certain notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian subsidiary or affiliate in
writing when the Participant receives or disposes of an interest (e.g., an Award
under the Plan or Shares) in Tupperware or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in Tupperware or any related company.


MEXICO


TERMS AND CONDITIONS


Nature of Grant. The following provisions supplement Section 9 of the Agreement:


Acknowledgement of the Grant. In accepting the Award, the Participant
acknowledges that the Participant has received a copy of the Plan and the
Agreement, including this Appendix, has reviewed the Plan and the Agreement,
including this Appendix, in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement, including this Appendix. The
Participant further acknowledges that the Participant has read and specifically
and expressly approves the terms and conditions of Section 9 of the Agreement,
in which the following is clearly described and established:
 
(1)     The Participant’s participation in the Plan does not constitute an
acquired right.


(2)
The Plan and the Participant’s participation in the Plan are offered by
Tupperware on a wholly discretionary basis.



(3)     The Participant’s participation in the Plan is voluntary.


(4)
Neither Tupperware nor any subsidiary or affiliate of Tupperware is responsible
for any decrease in the value of the Restricted Stock Units granted and/or
Shares issued under the Plan.



Labor Law Acknowledgment and Policy Statement. In accepting the Award, the
Participant expressly recognizes that Tupperware, with registered offices at
14901 S. Orange Blossom Trail, Orlando, Florida, 32837, U.S.A., is solely
responsible for the administration of the Plan and that the Participant’s
participation in the Plan and purchase of Shares does not constitute an
employment relationship between the Participant and Tupperware since the
Participant is participating in the Plan on a wholly commercial basis and the
Participant’s sole employer is either Tupperware Brands Mexico, S. de R.L. de
C.V. (“Tupperware Brands Mexico”), Dart, S.A. de C.V. (“Tupperware-Mexico”) or
House of Fuller Holdings S. de R.L. de C.V. (“Fuller-Mexico”). Based on the
foregoing, the Participant expressly recognizes that the Plan and the benefits
that the Participant may derive from participation in the Plan do not establish
any rights between the Participant and the Employer, Tupperware Brands Mexico,
Tupperware-Mexico or Fuller Mexico, and do not form part of the conditions of
the Participant’s employment and/or benefits provided by Tupperware Brands
Mexico, Tupperware-Mexico or Fuller-Mexico and any modification of the Plan or
its termination shall not constitute a change or impairment of the terms and
conditions of the Participant’s employment.


The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of Tupperware; therefore,
Tupperware reserves the absolute right to amend and/or discontinue the
Participant’s participation in the Plan at any time, without any liability to
the Participant.


Finally, the Participant hereby declares that the Participant does not reserve
to himself or herself any action or right to bring any claim against Tupperware
for any compensation or damages regarding any provision of the Plan or the
benefits derived under the Plan, and the Participant therefore grants a full and
broad release to Tupperware, its shareholders, officers, agents, legal
representatives, and affiliates with respect to any claim that may arise.







--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




Spanish Translation


TÉRMINOS Y CONDICIONES


Naturaleza del Otorgamiento: Las siguientes disposiciones complementan el
Artículo 9 del Acuerdo:


Reconocimiento del Otorgamiento. Al aceptar el Premio, el Participante reconoce
que ha recibido una copia del Plan y del Acuerdo, incluyendo este Apéndice, ha
revisado el Plan y el Acuerdo, incluyendo este Apéndice, en su totalidad y
plenamente comprende y acepta todas las disposiciones previstas en el Plan y el
Acuerdo, incluyendo este Apéndice. Asimismo, el Participante reconoce que ha
leído y específicamente y expresamente aprueba los términos y condiciones
establecidos en la Sección 9 del Acuerdo, en el cual claramente se describe y
establece lo siguiente:


(1)    La participación del Participante en el Plan no constituye un derecho
adquirido.


(2)
El Plan y la participación del Participante en el Plan se ofrecen por Tupperware
de forma completamente discrecional.



(3)     La participación del Participante en el Plan es voluntaria.
    
(4)    Ni Tupperware ni sus subsidiarias o afiliadas son responsables por una
reducción del valor de las Unidades de Acciones Restringidas y/o Acciones
emitidas bajo el Plan.


Reconocimiento de la Legislación Laboral y Declaración de la Política. Al
aceptar el Premio, el Participante expresamente reconoce que Tupperware, con
domicilio ubicado en 14901 S. Orange Blossom Trail, Orlando, Florida, 32837,
U.S.A., es el único responsable de la administración del Plan y que la
participación del Participante en el Plan y compra de Acciones no constituye una
relación de trabajo entre el Participante y Tupperware, toda vez que la
participación del Participante en el Plan es de carácter comercial y el único
patrón del Participante es Tupperware Brands Mexico, S. de R.L. de C.V.
(“Tupperware Brands Mexico”), Dart, S.A. de C.V. (“Tupperware-México”) o House
of Fuller S. de R.L. de C.V. (“Fuller-Mexico”). Derivado de lo anterior, el
Participante expresamente reconoce que el Plan y los beneficios que el
Participante obtenga por la participación en el Plan no establecen derecho
alguno entre el Participante y el Patrón, Tupperware Brands Mexico,
Tupperware-México o Fuller-Mexico, y no forman parte de las condiciones de los
servicios del Participante y/o beneficios otorgados por Tupperware Brands
Mexico, Tupperware-México o Fuller-Mexico y cualquier modificación del Plan o su
terminación no constituyen un cambio o impedimento de los términos y condiciones
del servicio del Participante.


Asimismo, el Participante reconoce que su participación en el Plan es el
resultado de una decisión unilateral y discrecional por parte de Tupperware, por
lo que, Tupperware se reserva el derecho absoluto de modificar y/o dar por
terminada la participación del Participante en el Plan en cualquier momento, sin
responsabilidad alguna hacia el Participante.


Finalmente, el Participante manifiesta que no se reserva acción o derecho alguno
que ejercitar en contra de Tupperware por cualquier daño o perjuicio en relación
a las disposiciones del Plan o los beneficios establecidos en el mismo, por lo
que, el Participante otorga el finiquito más amplio que en derecho proceda a
Tupperware, sus accionistas, funcionarios, agentes, representantes legales y
afiliados con respecto a cualquier demanda que pudiera surgir.


NETHERLANDS


There are no country-specific provisions.


PHILIPPINES


TERMS AND CONDITIONS


Restricted Stock Units Settled in Cash. The following provision supplements
Section 1 of the Agreement:


Due to securities restrictions in the Philippines, Awards will be settled in
cash and the Participant will not be entitled to Shares when the Restricted
Stock Units vest.





--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT






POLAND


NOTIFICATIONS


Foreign Asset/Account Reporting Information. Polish residents holding foreign
securities (including Shares) and maintaining accounts abroad must report
information to the National Bank of Poland on transactions and balances of the
securities and cash deposited in such accounts if the value of such securities
and cash (when combined with all other assets held abroad) exceeds PLN
7,000,000. If required, the reports must be filed on a quarterly basis on
special forms available on the website of the National Bank of Poland. Any
transfer of funds in excess of a specified threshold (currently €15,000) must be
effected through a bank account in Poland. The Participant should maintain
evidence of such foreign exchange transactions for five years, in case of a
request for their production by the National Bank of Poland.


PORTUGAL


TERMS AND CONDITIONS


Language Consent. The following provision supplements Section 17 of the
Agreement:


The Participant hereby expressly declares that he or she has full knowledge of
the English language and has read, understood and fully accepted and agreed with
the terms and conditions established in the Plan and this Agreement.


Conhecimento da Lingua. O Contratado, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo de Atribuição (Agreement em inglês).


Notifications


Exchange Control Information. If the Participant receives Shares upon vesting of
the Award, the acquisition of such shares should be reported to the Banco de
Portugal for statistical purposes. If the Shares are deposited with a commercial
bank or financial intermediary in Portugal, such bank or financial intermediary
will submit the report on the Participant’s behalf. If the Shares are not
deposited with a commercial bank or financial intermediary in Portugal, the
Participant is responsible for submitting the report to the Banco de Portugal.


RUSSIA


TERMS AND CONDITIONS


U.S. Transaction. The Participant understands that the acceptance of the Award
through the website of Tupperware’s designated broker results in an agreement
between the Participant and Tupperware completed in the United States and that
the Agreement is governed by the laws of the State of Florida, without giving
effect to the conflict of law principles thereof.


Delivery of Shares or Cash. The following provision supplements Section 4 of the
Agreement:


The Participant agrees that Tupperware is authorized, at its discretion, to
instruct its designated broker to assist with the sale of the Shares acquired at
vesting of the Restricted Stock Units (on the Participant’s behalf pursuant to
this authorization and without further consent) should Tupperware determine that
such sale is necessary or advisable under local securities law. The Participant
expressly authorizes Tupperware’s designated broker to complete the sale of such
Shares and acknowledges that Tupperware’s designated broker is under no
obligation to arrange for the sale of the Shares at any particular price. Upon
the sale of the Shares, Tupperware agrees to pay the Participant the cash
proceeds from the sale of the Shares, less any brokerage fees, commissions and
Tax-Related Items. The Participant acknowledges that he or she is not aware of
any material nonpublic information with respect to Tupperware or any securities
of Tupperware as of the date of the Award.







--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




Securities Law Notification. The Participant acknowledges that the Award, the
Agreement, the Plan and all other materials the Participant may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia. The Shares acquired pursuant to the Plan have not and
will not be registered in Russia nor admitted for listing on any Russian
exchange for trading within Russia, and therefore, neither the Award nor the
Shares may be used for offering or public or private circulation in Russia. The
Participant acknowledges that he or she may hold Shares acquired upon vesting of
the Restricted Stock Units in the Participant’s account with Tupperware’s third
party broker/administrator in the United States. However, in no event will
Shares issued to the Participant under the Plan be delivered to Participant in
Russia. Further, the Participant is not permitted to sell or otherwise dispose
of Shares directly to other Russian individuals.


Data Transfer and Privacy. The following provision supplements Section 6 of the
Agreement:


The Participant understands and agrees that he or she must complete and return a
Consent to Processing of Personal Data (the “Consent”) form to Tupperware.
Further, the Participant understands and agrees that if the Participant does not
complete and return a Consent form to Tupperware, Tupperware will not be able to
grant Restricted Stock Units to the Participant or other awards or administer or
maintain such awards. Therefore, the Participant understands that refusing to
complete a Consent form or withdrawing his or her consent may affect the
Participant’s ability to participate in the Plan.


Notifications


Exchange Control Information. Proceeds from the sale of Shares must be
repatriated to Russia within a reasonably short period after receipt. The sale
proceeds must be initially credited to the Participant through a foreign
currency account opened in the Participant’s name at an authorized bank in
Russia. After the funds are initially received in Russia, they may be further
remitted to a foreign bank in accordance with Russian exchange control laws. As
an exception, dividends (but not dividend equivalents) do not need to be
remitted to a Russian resident Participant’s bank account in Russia but instead
can be remitted directly to a foreign individual bank account (in countries
belonging to the Organization for Economic Cooperation and Development (“OECD”)
or the Financial Action Task Force (“FATF”)). Certain other exemptions to these
requirements may be available or may become available in the future. The
Participant should consult his or her personal legal advisor before Restricted
Stock Units vest, before Shares are sold and before any sale proceeds are
remitted to Russia, as significant sanctions for violations of the Russian
currency control laws may apply and exchange control requirements are subject to
change at any time, often without notice.


Foreign Asset/Account Reporting Information. The Russian tax authorities must be
notified within one month of the opening or closing of a foreign bank account,
or of a change in foreign bank account details. Reports of the transactions and
balances of foreign bank accounts must also be filed with the Russian tax
authorities each year.


Labor Law Information. If the Participant continues to hold Shares acquired at
vesting of the Restricted Stock Units after an involuntary termination of the
Participant’s Service, the Participant will not be eligible to receive
unemployment benefits in Russia.


Anti-Corruption Information. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as
Tupperware). Accordingly, the Participant should inform Tupperware if the
Participant is covered by these laws because the Participant may not hold Shares
acquired under the Plan.







--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




SINGAPORE
Terms and Conditions
Restriction on Sale of Shares. To the extent the Restricted Stock Units vest
within six months of the Date of Grant, the Participant may not dispose of the
Shares issued upon settlement of the Restricted Stock Units, or otherwise offer
the Shares to the public, prior to the six-month anniversary of the Date of
Grant, unless such sale or offer is made pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chap. 289, 2006 Ed.) (“SFA”).
Notifications
Securities Law Information. The Award is being granted to the Participant
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the SFA
and is not made with a view to the Restricted Stock Units or underlying Shares
being subsequently offered for sale to any other party. The Plan has not been
lodged or registered as a prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Obligation. If the Participant
is the Chief Executive Officer (“CEO”) or a director, associate director or
shadow director of Tupperware or a Singapore subsidiary or affiliate of
Tupperware, the Participant is subject to certain notification requirements
under the Singapore Companies Act. Among these requirements is an obligation to
notify Tupperware or the Singaporean subsidiary or affiliate in writing when the
Participant receives an interest (e.g., an Award, Shares) in Tupperware or any
related companies. Please contact Tupperware to obtain a copy of the
notification form. In addition, the Participant must notify Tupperware or the
Singapore subsidiary or affiliate when the Participant sells Shares of
Tupperware or any related corporation (including when the Participant sell
Shares acquired under the Plan). These notifications must be made within two
business days of acquiring or disposing of any interest in Tupperware or any
related corporation. In addition, a notification must be made of the
Participant’s interests in Tupperware or any related corporation within two
business days of becoming the CEO or a director.
SOUTH AFRICA


TERMS AND CONDITIONS


Taxes. The following provision supplements Section 5 of the Agreement:


By accepting the Award, the Participant agrees that, immediately upon vesting
and settlement of the Restricted Stock Units, the Participant will notify the
Employer of the amount of any gain realized. If the Participant fails to advise
the Employer of the gain realized, the Participant may be liable for a fine. The
Participant will be solely responsible for paying any difference between the
actual liability for Tax-Related Items and the amount withheld.


Deemed Acceptance of Award.  Pursuant to Section 96 of Companies Act 71 of 2008
(the “Companies Act”), the offer of the Award must be finalized within six
months following the date the offer is communicated to the Participant.  If the
Participant does not want to accept the Award, the Participant is required to
decline the Award no later than six months following the date the offer is
communicated to the Participant.  If the Participant does not reject the Award
within six months following the date the offer is communicated to the
Participant, the Participant will be deemed to accept the Award.


NOTIFICATIONS


Securities Notification.  Neither the Restricted Stock Units nor the underlying
Shares shall be publicly offered or listed on any stock exchange in South
Africa.  The offer is intended to be private pursuant to Section 96 of the
Companies Act and is not subject to the supervision of any South African
governmental authority.


Exchange Control Information. The Award may be subject to exchange control
regulations in South Africa. Because exchange control regulations are subject to
frequent change, sometimes without notice, the Participant should consult his or
her personal legal advisor prior to vesting and settlement of the Award to
ensure compliance with current regulations. The Participant is solely
responsible for ensuring compliance with all exchange control laws in South
Africa.





--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT






SOUTH KOREA


NOTIFICATIONS


Exchange Control Information. If the Participant realizes US$500,000 or more
from the sale of Shares, Korean exchange control laws require the Participant to
repatriate the proceeds to South Korea within three years of the sale.


Foreign Assets Reporting Information. The Participant must declare all foreign
financial accounts (e.g., non-Korean bank accounts, brokerage accounts holding
Shares) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).


SPAIN


TERMS AND CONDITIONS


Nature of Grant. The following provision supplements Section 9 of the Agreement:


In accepting the Award, the Participant acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.
The Participant understands and agrees that, as a condition of the grant of the
Award, except as provided for in Section 8 of the Agreement, the termination of
the Participant’s employment for any reason (including for the reasons listed
below) will automatically result in the forfeiture and loss of the Shares that
have not vested on the date of termination.
In particular, the Participant understands and agrees that the Award will be
forfeited without entitlement to the underlying Shares or to any amount as
indemnification if the Participant’s employment is terminated prior to vesting
by reason of, including, but not limited to: disability, resignation,
retirement, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without good cause (i.e., subject to a
“despido improcedente”), individual or collective layoff on objective grounds,
whether adjudged to be with cause or adjudged or recognized to be without cause,
material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Employer, and under
Article 10.3 of Royal Decree 1382/1985.
Furthermore, the Participant understands that Tupperware has unilaterally,
gratuitously and discretionally decided to grant Restricted Stock Units under
the Plan to individuals who may be employees of Tupperware or any subsidiary or
affiliate of Tupperware throughout the world. The decision is a limited decision
that is entered into upon the express assumption and condition that any grant
will not economically or otherwise bind Tupperware or any subsidiary or
affiliate of Tupperware on an ongoing basis. Consequently, the Participant
understands that the Award is granted on the assumption and condition that the
Award and the Shares issued upon vesting of the Restricted Stock Units shall not
become a part of any employment or other contract (with Tupperware, the
Employer, or any subsidiary or affiliate of Tupperware) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the Participant
understands that the Award would not be made to the Participant but for the
assumptions and conditions referred to above; thus, the Participant acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any Award grant
shall be null and void.


NOTIFICATIONS


Securities Law Notification. The Award described in the Agreement (including
this Appendix) does not qualify under Spanish regulations as securities.  No
“offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory. The Agreement (including this
Appendix) has not been nor will it be registered with the Comisión Nacional del
Mercado de Valores, and it does not constitute a public offering prospectus.







--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




Exchange Control Information. The acquisition of Shares under the Plan must be
declared for statistical purposes to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competiveness. The Participant must
also declare ownership of any Shares with the Directorate of Foreign
Transactions each January while the Shares are owned. In addition, the sale of
any Shares must be declared on Form D-6 filed with the DGCI in January, unless
the sale proceeds exceed the applicable threshold (currently €1,502,530), in
which case, the filing is due within one month after the sale.


When receiving foreign currency payments derived from the ownership of Shares
(i.e., sale proceeds), the Participant must inform the financial institution
receiving the payment of the basis upon which such payment is made if the
payment exceeds €50,000. The Participant will need to provide the following
information: (i) the Participant’s name, address, and fiscal identification
number; (ii) the name and corporate domicile of Tupperware; (iii) the amount of
the payment and the currency used; (iv) the country of origin; (v) the reasons
for the payment; and (vi) further information that may be required.


In addition, the Participant may be required to declare electronically to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including any Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Shares made
to the Participant by Tupperware) depending on the value of such accounts and
instruments and the amount of the transactions during the relevant year as of
December 31 of the relevant year.


Foreign Asset/Account Reporting Information. If the Participant holds rights or
assets (e.g., Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g.,
Shares, cash, etc.) as of December 31 each year, the Participant is required to
report certain information regarding such rights and assets on tax form 720. 
After such rights and/or assets are initially reported, the reporting obligation
will apply for subsequent years only if the value of any previously-reported
rights or assets increases by more than €20,000 or if the ownership of the asset
is transferred or relinquished during the year.  The reporting must be completed
by the March 31 each year. 


SWITZERLAND


NOTIFICATIONS


Securities Law Notification. The Award is considered a private offering in
Switzerland; therefore, it is not subject to registration in Switzerland.
Neither this document nor any other materials relating to the Award (a)
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, (b) may be publicly distributed or otherwise made
publicly available in Switzerland or (c) has been or will be filed with,
approved or supervised by any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority (FINMA)).


THAILAND


NOTIFICATIONS


Exchange Control Information. When the Participant sells Shares acquired under
the Plan or if the Participant receives cash dividends or dividend equivalents,
if the amount of the sale proceeds or such cash dividends is US$50,000 or more
in a single transaction, the Participant must (i) specifically report the inward
remittance to the Bank of Thailand on a foreign exchange transaction form, and
(ii) immediately repatriate all cash proceeds to Thailand and then convert such
proceeds to Thai Baht within 360 days of repatriation. If the Participant fails
to comply with these obligations, he or she may be subject to penalties assessed
by the Bank of Thailand. The Participant should consult with his or her personal
legal advisor before taking action with respect to remittance of proceeds from
the sale of Shares into Thailand. The Participant is responsible for ensuring
compliance with all exchange control laws in Thailand.







--------------------------------------------------------------------------------

Exhibit 10.8
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




TURKEY


NOTIFICATIONS


Securities Law Information. Restricted Stock Units are made available only to
employees of Tupperware and its subsidiaries and affiliates, and the offer of
participation in the Plan is a private offering. Under Turkish law, the
Participant is not permitted to sell Shares acquired under the Plan in Turkey.
The Shares are currently traded on the NYSE, which is located outside of Turkey,
under the ticker symbol “TUP” and the Shares may be sold through this exchange.


Exchange Control Information. Under Turkish law, Turkish residents are permitted
to purchase and sell securities or derivatives traded on exchanges abroad only
through a financial intermediary licensed in Turkey.  Therefore, the Participant
may be required to appoint a Turkish broker to assist with the sale of the
Shares acquired under the Plan.  The Participant should consult his or her
personal legal advisor before selling any Shares acquired under the Plan to
confirm the applicability of this requirement to the Participant.


UNITED STATES OF AMERICA


There are no country-specific provisions.


URUGUAY


There are no country-specific provisions.


VENEZUELA


TERMS AND CONDITIONS


Restricted Stock Units Settled in Cash. The following provision supplements
Section 1 of the Agreement:


Awards will be settled in cash only and the Participant will not be entitled to
Shares when the Restricted Stock Units vest.


Exchange Control Information. Exchange control restrictions may limit the
ability to vest in the Award or to remit funds into Venezuela following the
receipt of the cash payment upon settlement of the Award under the Plan.
Tupperware reserves the right to further restrict the settlement of the
Restricted Stock Units or to amend or cancel the Award at any time in order to
comply with the applicable exchange control laws in Venezuela. The Participant
is responsible for complying with exchange control laws in Venezuela and neither
Tupperware nor the Employer will be liable for any fines or penalties resulting
from the Participant’s failure to comply with applicable laws. Because exchange
control laws and regulations change frequently and without notice, the
Participant should consult with his or her personal legal advisor before
accepting the Award to ensure compliance with current regulations.


NOTIFICATIONS


Securities Law Notification. The Award and the Shares issued under the Plan are
offered as a personal, private, exclusive transaction and are not subject to
Venezuelan government securities regulations.


VIETNAM


TERMS AND CONDITIONS


Delivery of Shares or Cash. The following provision supplements Section 4 of the
Agreement for Employees and Expatriates in Vietnam


Due to exchange control regulations in Vietnam, Awards will be settled in cash
only and the Participant will not be entitled to Shares when the Restricted
Stock Units vest. The cash will be paid through the Participant’s local payroll
less any Tax-Related Items.



